Citation Nr: 0429410	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
service-connected disability compensation benefits.  


REPRESENTATION

Appellant represented by:	None

Veteran represented by:  	The American Legion




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
November 1988, and from October 1989 to October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 Special Apportionment 
Decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify both 
parties if further action is required on either party's part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and also includes new notification provisions.  

This case constitutes a contested claim, which requires 
compliance with the prescribed procedures pertaining to 
simultaneously contested claims.  The VCAA provides that VA 
has a duty to assist both the appellant and veteran in 
developing all evidence pertinent to the claim.  

In the case at hand, the appellant's last know address is in 
Las Vegas, Nevada, and the veteran resides in Myrtle Beach, 
South Carolina.  The claims file has been certified to the 
Board from the RO in Columbia, South Carolina, and it is to 
that RO that this case will be returned.  

The record shows that the appellant requested a local hearing 
before a hearing officer.  The personal hearing was scheduled 
to be held on February 24, 2004, at the VA office in Las 
Vegas.  The VA letter notifying the appellant of the date, 
time and location of that hearing was not returned by the 
postal service as non-deliverable.  The appellant failed to 
report for the hearing, and the claims file was returned to 
the RO in Columbia, South Carolina.  However, pursuant to 
38 C.F.R. § 20.713, the veteran should have been notified of 
this hearing, but was not.

The record also shows that the appellant requested a personal 
hearing before a Veterans Law Judge, to be held at the local 
office.  Unfortunately, the RO scheduled the appellant's July 
22, 2004, Travel Board hearing to be held at the RO in 
Columbia, South Carolina.  Furthermore, notification of that 
scheduled hearing was sent to the veteran, but not to the 
appellant who requested it.  

Under the circumstances, and to ensure due process for both 
parties, a Travel Board hearing is to be rescheduled.  

Accordingly, this case is hereby remanded to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that there has been substantial 
compliance with the prescribed procedures 
pertaining to simultaneously contested 
claims, to include that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A; 
38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) are 
fully complied with and satisfied as to 
both parties.  

Compliance requires that both the 
appellant and veteran be notified, via 
letter, of any information and evidence 
not previously provided to the Secretary 
that is necessary to substantiate the 
claims.  General form letters, prepared 
by the RO, not specifically addressing 
the apportionment issue are not 
acceptable.  The RO must indicate which 
portion of that information and 
evidence, if any, is to be provided by 
each party and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of each party.  After the 
appellant and veteran have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), they 
should each be given the opportunity to 
respond.  

2.  The RO should schedule the appellant 
for a Travel Board hearing before a 
Veterans Law Judge to be held at the RO 
closest to her residence in accordance 
with 38 C.F.R. §§ 19.75, 20.704 (2003), 
with appropriate notice of such hearing 
sent to the veteran and his 
representative.  Unless the appellant 
responds in a signed writing, that she no 
longer desires such hearing, the hearing 
should be held.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  Both the appellant and the veteran have the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

